Orders of disposition, Family Court, Bronx County (Maureen McLeod, J.), entered on or about April 17, 2003, which, upon fact-finding determinations of permanent neglect, terminated respondents’ parental rights respecting the subject children .and transferred guardianship and custody of the children to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Contrary to the hearing-impaired respondent parents’ argument, petitioner agency made diligent efforts to reunify them with their children by making referrals for needed services, scheduling visitation, holding agency meetings and plan reviews and attempting to work with agencies that provided services for the deaf. The agency’s efforts, although consistent and comprehensive, were unavailing given respondents’ lack of cooperation. Respondents failed to comply with agency goals: they did not complete parenting skills training, obtain suitable housing or attend counseling. Nor did they regularly attend scheduled visitation (see e.g. Matter of Byron Christopher Malik J., 309 AD2d 669 [2003]). Accordingly, the court properly determined that they permanently neglected the children by failing to plan for their future.
*228The evidence at the dispositional hearing was preponderant that termination of respondents’ parental rights was in the children’s best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The mother’s request for a suspended judgment was properly denied absent evidence that she had a realistic and feasible plan to provide an adequate and stable home for her children (see Matter of Charlene Lashay J., 280 AD2d 320 [2001]). Concur—Buckley, PJ., Saxe, Nardelli, Williams and Catterson, JJ.